925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale DROLSHAGEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3729.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal as moot.  The appellant has failed to respond.


3
A review of the documents before the court indicates that appellant appealed from the district court's denial of his 28 U.S.C. Sec. 2255 motion challenging the Parole Commission's unfavorable parole determination.  However, as a result of an appeal taken by appellant to the Parole Commission's National Appeals Board his parole date was advanced to December 15, 1990.


4
Appeals become moot pending appeal if the requested relief has been granted or no live controversy remains.    Deakins v. Monaghan, 484 U.S. 193, 199 (1988);  Brock v. International Union, United Automobile, Aerospace & Agricultural Implement Workers, 889 F.2d 685, 690 (6th Cir.1989);  Neighbors Organized to Insure a Sound Environment, Inc. v. McArtor, 878 F.2d 174, 178 (6th Cir.1989).  The Parole Commission's unfavorable parole determination was changed and the parole date set for December 15, 1990.  Moot issues are not decided by this court.    Ahmed v. University of Toledo, 822 F.2d 26, 27 (6th Cir.1987);  In re Knoxville News-Sentinel Co., 723 F.2d 470, 473 (6th Cir.1983).


5
It is ORDERED that the motion to dismiss be granted.  Rule 8, Rules of the Sixth Circuit.  The case is remanded to the district court with instructions to vacate its order.    Deakins v. Monaghan, 484 U.S. at 204;  Great W. Sugar Co. v. Nelson, 442 U.S. 92, 93-94 (1979) (per curiam).



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation